Whether, as defendant asserted the fact to be, a mutual settlement between the plaintiff and himself, had before action begun, extinguished liability on his part, was the chief question of this case, as a jury dealt with it. No previous adjustment of their affairs, so the plaintiff replied, embraced the. items involved here. Plaintiff and defendant alone testified. Other evidence there was none, excepting two paid promissory notes, and'three small books of pocket size, the latter containing memoranda made by the defendant in relation to the business involved, about which the plaintiff cross-examined.
Defendant now urges, in his effort to have a usual form motion to vacate the verdict prevail, that the jury erred in finding against him. Perhaps it did so. But at the utmost he has shown seeming, rather than manifest error, and there is vast difference in the aspect and the import of the two.
No useful purpose would be served in attempting to trace out the exact avenue along which the jury traveled to finality. Be it sufficient to say that regarding certain bags and a bale of hay wire, for which the plaintiff declared as having sold and delivered, he failed to make proof, and therefore these items apparently were discarded. With relation to all other matters in dispute, it is plain that the plaintiff’s version was received, excepting therefrom however, for some reason not presenting itself in the general verdict, the sum of somewhat more than twenty-one dollars. But this omission is of no avail to the defendant. It is of an undue assessment of .damages, and not of an insufficient award, that he complains. Certainly the verdict is not glaringly erroneous. This lawsuit is ended. Motion overruled.